Citation Nr: 0126993	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  00-17 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO)


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right foot tenotomies and excision of an osteoma of the great 
toe, with deformity of the third, fourth, and fifth toes, and 
with an enthesophyte formation of the right calcaneus 
secondary to Reiter's syndrome (right foot disorder herein), 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
fracture of the second metatarsal, left foot, with a 
hammertoe deformity of the fourth digit and deformities of 
the third, fourth, and fifth toes, and with an enthesophyte 
formation of the left calcaneus secondary to Reiter's 
syndrome (left foot disorder herein), current evaluated as 
20 percent disabling.  

3.  Entitlement to an increased rating for service-connected 
lumbosacral strain, with degenerative disc disease of the 
lumbar spine, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military duty from August 1973 to 
January 1978.  

Although the veteran was initially scheduled for a video 
conference hearing in August 2001, equipment failure made 
that impossible.  In lieu thereof and with the veteran's 
written consent, the undersigned Member of the Board 
conducted a Board hearing at the RO (Travel Board hearing) in 
August 2001, and the veteran's sworn testimony was obtained 
at that time.  


FINDINGS OF FACT

1. The veteran's service-connected right foot disorder 
results in overall functional impairment which is no more 
than moderately severe.  

2. The veteran's service-connected left foot disorder results 
in overall functional impairment which is no more than 
moderately severe. 

3.  The veteran's service-connected lumbar spine degenerative 
disc disease results in no more than moderate impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for right foot tenotomies and excision of an osteoma of the 
great toe, with deformity of the third, fourth, and fifth 
toes, and with enthesophyte formation, right calcaneus, 
secondary to Reiter's syndrome, are not met.  38 U.S.C.A. § 
1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5009-5284 (2000); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  

2.  The criteria for an evaluation in excess of 20 percent 
for a fracture of the second metatarsal of the left foot, 
with hammertoe deformity of the fourth digit and deformities 
of the third, fourth, and fifth toes, and with enthesophyte 
formation of the left calcaneus, secondary to Reiter's 
syndrome, are not met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5009-
5284 (2000); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  

3.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain, with degenerative disc disease of the 
lumbar spine are not met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5293, 5295 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issues 
addressed herein.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran has been provided adequate VA joints and bones 
examinations, most recently in October and November 2000.  
All identified VA treatment records have been obtained for 
use in the appeal.  Moreover, in August 2001, the veteran's 
sworn testimony was obtained before the undersigned Member of 
the Board, a transcript of which has been associated with the 
claims file, and considered on appeal.  Additionally, the 
notice provisions of the Veterans Claims Assistance Act of 
2000 have also been met.  The December 1999 statement of the 
case (SOC) and supplemental statements of the case (SSOC) 
issued in February and June 2001 provided the veteran with 
notice of regulatory provisions pertaining to his claims for 
increased ratings for service-connected feet and low back 
disorders.  Thus, he has been given due notice of the 
evidence necessary to substantiate his claims.  Additional 
development is neither indicated nor appropriate.  

I.  Factual Background

VAMC treatment records, dated from June 1997 to March 1999, 
show treatment for multiple disorders pertinent for 
complaints of significant back pain, as well as a history of 
Reiter's syndrome, degenerative joint disease, central 
herniated nucleus pulposus, and bilateral foot heel spurs.  A 
course of epidural steroid injection therapy was begun in 
January 1998 for persistent low back pain, diagnosed as a 
herniated nucleus pulposus, L5-S1 disc.  A decrease in pain 
was noted immediately.  In February 1998, notation as made 
that the veteran "reports significant pain relief."  In 
March 1998, notation was made that the veteran's low back 
pain relief had been but only "briefly helpful."  A 
neurosurgery consultation was obtained in April 1998, which 
showed complaints of increased low back pain, but no 
objective findings other an decreased deep tendon reflexes at 
the right knee.  An magnetic resonance imaging (MRI) was 
noted to have revealed no spinal compression.  

In April 1998, the veteran was provided VA neurosurgery 
consultation for consideration of whether surgery could 
afford him any additional back pain relief. He was not 
considered a good candidate for surgery.  Specifically, on 
examination, the examiner found full motor strength and no 
decreased sensation in the extremities.  Straight leg raises 
were negative.  An MRI was thought to show no compression, 
and x-ray studies were reviewed. 

A June 1998 VA rheumatology record indicates that the 
veteran's Darvocet pain medication was continued, and 
cycloberzaphine was added.  In August 1998, VA treatment 
records show that the veteran reported low back stiffness 
when waking in the morning, a symptom which usually lasts 
about one hour.  He also reported some difficulty sleeping at 
night due to his low back pain.  His Darvocet pain medication 
was noted to help, but just "a little." 

On VA examination in December 1998, notation was made an x-
ray report of September 1996 showing osteoarthritis of the 
ankles, with a large bone spur of the right heel and a 
smaller bone spur of the left calcaneus.  He denied any lower 
extremity pain, paresthesias, radicular symptoms, or 
aggravation of low back pain symptoms upon coughing or 
sneezing. He reported daily bilateral foot pain, especially 
for the first one or two hours after waking up in the 
morning.  On examination, there was tenderness over the 
proximal interphalangeal (PIP) joints of the right and left 
hallux, with very slight tenderness over both plantar aspects 
of the heels, and with chronic swelling of the PIP joints of 
both large toes.  On ambulation, there was a slight, 
initial-but not sustained, antalgic gait on both the right 
and left sides, which smoothed out after the first half dozen 
of steps or so, until the limp disappeared.  As for the 
spine, there was no tenderness to palpation of the 
thoracolumbar spine, including the right and left hip girdle 
regions.  The examiner noted no pain on midline percussion 
and no muscle spasm anywhere.  Muscle strength testing was 
normal in both lower extremities, with deep tendon reflexes 
diminished, but equal.  Straight leg raising was negative 
bilaterally, and sensory to scratch testing in both lower 
extremities was normal.  Range of motion testing revealed 
flexion to 60 degrees, extension to 25, with side bending to 
25 degrees both right and left side-with no complaints of 
pain.  The impressions were: bilateral great (large) toe 
proximal interphalangeal joint degenerative disease unrelated 
to Reiter's syndrome, resulting in minimal functional 
impairment; bilateral heel spurs, unrelated to Reiter's 
syndrome, resulting in minimal functional loss; and low back 
degenerative disc disease, with additional functional loss 
rated as just below moderate-but the examiner could not 
quantify this in terms of degrees of additional loss due to 
the subjective nature of the factors.  

A May 2000 VA physician statement indicates that the veteran 
is followed at the VA rheumatology clinic for a history of 
Reiter's syndrome, with an enthesopathy manifest by back pain 
and heel spurs, osteoarthritis, and recurrent superficial 
thrombophlebitis.  Notation was made that the veteran's 
complaints are under moderate control with use of Darvocet 
and Indocin pain medication, although physical activity 
markedly aggravates his pain, thus substantially limiting his 
employment and recreation. A lay statement dated in June 2000 
from the veteran's employer indicated that the veteran is 
able to work for only 25 to 30 hours per week due to physical 
limitations and complaints of pain.

On VA general medical examination in October 2000, the 
veteran complained of daily low back and feet pain.  The 
veteran reports being stiff for two hours every morning, with 
intermittent swelling of the feet.  On physical examination, 
extremity strength was found to be 5/5, sensory testing and 
reflexes were intact and normal.  Cervical and thoracic spine 
range of motion was normal, with no focal tenderness.  With 
regard to the feet, range of motion was normal for the right 
and left mid-foot and metatarsophalangeal joints, all of 
which had no synovitis.  All distal interphalangeal (DIP) 
joints were fused, including the great toes.  The veteran's 
gait was antalgic, with a stiff back.  The assessment was: 
Reiter's syndrome affecting the lumbar spine and all toes 
with fixed limitation of motion on examination; heel spurs, 
if confirmed on x-rays, affecting the veteran's gait and 
ability to stand.  

On VA joints examination in November 2000, the veteran's VA 
claims file was reviewed.  He denied any numbness, weakness, 
fatigability, or incoordination.  While he reported a limp on 
the right side when he first gets up from bed in the morning, 
but with repeated use of the limp on walking, his limp 
becomes normal.  With regard to low back symptoms, the 
veteran reported that his low back pain is daily, and 
increased on coughing and sneezing.  He denied, however, any 
radiating pain into the lower extremity or paresthesias on 
the right or left side.  The veteran reported low back 
weakness, but he denied any fatigability or incoordination.  
Objective findings included no swelling of the feet on 
examination, and some slight to moderate tenderness about the 
plantar aspects of both heels. 

With regard to lumbar spine finding on VA joints examination 
in November 2000, there was no tenderness to palpation, 
muscle spasm, or complaint of pain on midline percussion of 
the lumbar spine on examination.  Deep tendon reflexes were 
2+ and symmetric bilaterally, straight leg raising was 
negative bilaterally.  Sensory testing was normal.  Range of 
motion of the thoracic/lumbar spine was flexion to 65 
degrees, extension to 30-35 degrees, with side bending right 
and left to 20 degrees each, all with some complaint of pain 
at the terminal degrees of motion.  

The examiner concluded that the veteran's lumbar spine with 
degenerative disc disease resulted in a functional impairment 
between mild and moderate.  The veteran's foot disorders were 
thought to result in mild to moderate functional loss in 
range of motion.

A March 2001 VA treatment summary indicates a complicated 
medical history significant for Reiter's syndrome of many 
years duration, and a history of plantar tuberosity 
exostosis, toenail surgery, liver disease, right foot 
surgery, and heel spurs. There was tenderness on palpation on 
the heels bilaterally, with a large keratosis on the lateral 
fourth toe with underlying bursitis of the right foot, and a 
hammered varus of the fifth toe. The impression was Reiter's 
syndrome by history, with exostosis of the fourth toes 
causing painful keratosis with bursitis.  

II.  Analysis-Increased Ratings 

Where entitlement to compensation has already been 
established, and an increase in a disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The RO has rated both the veteran's right and left foot 
disabilities (separately) as analogous to 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, which provides that moderate foot 
injuries warrant a 10 percent evaluation, moderately severe 
foot injuries warrant a 20 percent evaluation, and severe 
foot injuries warrant a 30 percent evaluation.  (Emphasis 
added).  

In cases where a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions 
contained in 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that, in addition to due 
consideration of these diagnostic codes, examinations upon 
which the rating codes are based must adequately address the 
extent of the functional loss due to pain "on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995).

(A)  Right and Left Foot Disorders 

The Board agrees with the RO's assessment that the medical 
evidence of record demonstrates symptoms which warrant no 
more than a 20 percent evaluation under all applicable 
Diagnostic Codes.  Specifically, both the March 2001 and 
November 2000 VA physicians noted slight or mild to moderate 
right and left foot tenderness on examination.  Testing on VA 
examination in November 2000 revealed normal ranges of motion 
in all of the toes, except a moderate decrease in flexion of 
the metatarsophalangeal and interphalangeal joints of the big 
toe, and the veteran denied any incoordination.  Most 
significantly, the VA examiner was of the express opinion, as 
documented in the November 2000 VA report, that overall, 
these various foot symptoms result in between "mild to 
moderate" functional loss, and the arthritis was thought to 
be "minimal."  The express medical opinion of these VA 
examiners weigh heavily against the veteran's lay opinion 
that current findings warrant additional compensation.  

The veteran's complaints of pain and gait disturbance are 
given all due consideration.  However, the current 20 percent 
evaluation already assumes symptoms which are moderately 
severe, and findings indicating a severe foot disorder are 
not of record.  On VA examination in December 1998, the 
veteran's slight antalgic gait smoothed out to no limp after 
the first 12 steps or so.  The examiner felt there was no 
clinical evidence that the veteran is unable to walk or stand 
without support.  While he reports that he is unable to stand 
for extended period of time, his VA out-patient treatment has 
been very limited, and primarily regards his low back 
symptomatology.  Although there clearly was some limitation 
of motion due to pain, and perhaps lack of endurance, there 
is no evidence of such limitation due to incoordination, 
weakness, muscle fatigue, or any other factor.  In spite of 
some limitations as noted above, the veteran was able to 
walk, stand, climb stairs, drive a car, and work.  As VA 
examiners have found his foot disorders to result in no more 
than moderate functional impairment, the Board is unable to 
find that a severe foot disorder is demonstrated.  Similarly, 
findings so as to equate to loss of the use of the right or 
left foot are not of record, and as such, do not support an 
evaluation in excess of 20 percent.  

(B) Low Back Disorder  

Intervertebral disc syndrome and degenerative disc disease 
are rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5293, which provides that a 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks. A 40 percent evaluation is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  Pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief warrants a 60 percent evaluation. See 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  

Lumbosacral strain is rated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2000). A 10 percent disability 
evaluation is warranted for lumbosacral strain with 
characteristic pain on motion. Lumbosacral strain with muscle 
spasm on extreme forward bending with loss of lateral spine 
motion, unilateral, in a standing position warrants a 20 
percent disability evaluation. A 40 percent evaluation, the 
highest allowable under this diagnostic code, contemplates 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility of forced motion. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000), a 
10 percent disability evaluation contemplates slight 
limitation of motion of the lumbar spine. A 20 percent 
disability evaluation is warranted for moderate limitation of 
motion of the lumbar spine. Severe limitation of motion of 
the lumbar spine warrants a 40 percent disability evaluation. 

The record reveals an absence of symptomatology compatible 
with sciatic neuropathy, muscle spasm, or other neurological 
findings.  Repeated VA examination findings have been rather 
limited, show no muscle spasm, no significant neurological 
findings or compatible complaints, full muscle strength, with 
no tenderness.  The April 1998 VA neurosurgery consultation 
report is significant for a lack of any neurological finding, 
and demonstrates rather limited symptoms.  

While VA examiner's have described the veteran's low back 
functional impairment as between mild and moderate, the Board 
has given due consideration to the veteran's complaints of 
pain on terminal ranges of motion, his limitation of physical 
activities, fatigue, and his use of a tens unit.  The lay 
statements of his employer and fellow employees show that the 
veteran appears to work 25 to 30 hours a week due to low back 
symptoms.    

The criteria for an evaluation in excess of 20 percent are 
not met under Diagnostic Code 5295, primarily for lack of any 
showing of muscle spasm, listing of whole spine, marked 
limitation of forward bending, loss of lateral motion, or 
some combination of the above with abnormal mobility on 
forced motion.  The veteran has forward flexion to 60 or 65 
degrees, extension from 25 to 35 degrees, and rotation from 
20 to 25 degrees.  Additionally, x-ray studies revealed only 
minimal degenerative changes.  These findings fall far short 
of that which would be contemplated for severe lumbosacral 
strain.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
Court has, however, held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Because 
the veteran's disability is rated under Diagnostic Code 5293, 
a code which is not predicated solely on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 regarding functional loss 
due to pain do not apply.  See Johnson v. Brown, 9 Vet. App. 
7 (1996). 

Even on the assumption that the disability could be evaluated 
solely on limitation of motion, there is scant evidence under 
any circumstances tending to show severe impairment of back 
mobility. For example, there is no probative evidence of such 
overall impairment or such painful motion, including on use 
and on occasional flare-ups, which would tend to show the 
criteria for the next higher rating in excess of 20 percent 
under Diagnostic Codes 5292.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca. For the reasons stated, the Board finds that a rating 
for service-connected low back disorder in excess of 20 
percent is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.40-4.46, 4.71a, Diagnostic Codes 5292, 5293, 5295.  

III.  Closing Considerations  

The Board finds that the evidence of record does not suggest 
such an unusual or exceptional disability picture so as to 
render "impractical" the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321 (2000). The 
veteran's low back and right and left foot disorders have not 
resulted in frequent periods of hospitalization.  He is not 
show to have undergone any surgery recently or during the 
instant appeal, in April 1998 he was thought not to be a good 
candidate for surgery, and his VA treatment has been rather 
limited-neither weekly, nor monthly.  While some 
interference with employment appears to be indicated by his 
and other lay statements, the objective medical evidence does 
not show any marked interference with employment.  Without 
medical evidence of greater impairment or additional 
findings, the Board is unable to characterized any such 
interference with employment as "marked."  Id.  It is 
undisputed that his low back disorder has some adverse affect 
on employment, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  Therefore, given the lack 
of evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that a remand to the 
RO for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

ORDER

The claim for an evaluation in excess of 20 percent for 
service-connected right foot tenotomies and excision of 
osteoma of the great toe, with deformity of the third, 
fourth, and fifth toes, and with enthesophyte formation, 
right calcaneus, secondary to Reiter's syndrome, is denied.  

The claim for an evaluation in excess of 20 percent for 
service-connected fracture of the second metatarsal, left 
foot, with hammertoe deformity of the fourth digit and 
deformities of the third, fourth, and fifth toes, and with 
enthesophyte formation of the left calcaneus, secondary to 
Reiter's syndrome, is denied.  

The claim for an evaluation in excess of 20 percent for 
service-connected lumbosacral strain with degenerative disc 
disease of the lumbar spine is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

